     Case 3:20-cv-02511-BEN-LL Document 16 Filed 05/28/21 PageID.117 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   MARKUS PLOESSER, M.D., an                    )   Case No.: 3:20-cv-02511-BEN-LL
     individual,                                  )
12
                         Plaintiff,               )   ORDER GRANTING JOINT
13                                                )   MOTION FOR LEAVE TO FILE
     v.                                           )   AMENDED COMPLAINT ADDING
14
                                                  )   ADDITIONAL DEFENDANT
     CITY OF SAN DIEGO; MICHAEL
15                                                )
     RAGSAC; and DOES 1-10,
                                                  )   [ECF No. 14]
16                       Defendant.               )
17
18   I.    INTRODUCTION
19         Plaintiff Markus Ploesser, M.D., an individual (“Plaintiff” or “Dr. Ploesser”),
20   brings this action against Defendants the City of San Diego; Michael Ragsac; and Does 1
21   through 10, for alleged violations of his constitutional rights when he was arrested on
22   March 9, 2020, despite passing all field sobriety tests. ECF No. 1.
23         Before the Court is the Joint Motion for Leave to File an Amended Complaint
24   Adding an Additional Defendant (the “Joint Motion”). ECF No. 14. After considering
25   the papers submitted, supporting documentation, and applicable law, the Court GRANTS
26   the Joint Motion.
27   II.   BACKGROUND
28         A.    Statement of Facts
                                                -1-
                                                                            3:20-cv-02511-BEN-LL
     Case 3:20-cv-02511-BEN-LL Document 16 Filed 05/28/21 PageID.118 Page 2 of 5



 1          Plaintiff alleges that he is a physician and psychiatrist employed by the California
 2   Department of Corrections. ECF No. 1-2 at 3, ¶ 7. He pleads that on Monday, March 9,
 3   2020 at approximately 9:15 p.m., he was driving on Olney Street in the Pacific Beach area
 4   of San Diego, heading to his home in Crown Point, when he was pulled over by San Diego
 5   Police Officer Michael Ragsac (“Officer Ragsac”). Id. at 3, ¶¶ 7-8.
 6          Plaintiff further alleges that he provided his driver’s license and registration upon
 7   request and answered all of the officer’s questions. ECF No. 1-2 at 4, ¶ 9. However,
 8   Officer Ragsac asked Dr. Ploesser to submit to a nystagmus test1 while seated in his car.
 9   Id. at 4, ¶ 10. Plaintiff alleges that he had not ingested any alcohol or drugs that evening,
10   and there was no reason to suspect he had. Id. Even though Dr. Ploesser’s eyes showed
11   no nystagmus, Officer Ragsac ordered Dr. Ploesser to exit his vehicle and perform field
12   sobriety tests. Id. at 4, ¶ 10. Although Dr. Ploesser alleges he passed these field sobriety
13   tests as well, Officer Ragsac continued detaining Dr. Ploesser, eventually asking him to
14   submit to a Preliminary Alcohol Screening (“PAS”) to test for alcohol in his system. Id. at
15   4, ¶ 10-11. Dr. Ploesser complied, which showed a blood alcohol content level of 0.000,
16   confirming the absence of alcohol in Dr. Ploesser’s system. Id. at 4, ¶ 11. Despite passing
17   this test as well, Plaintiff alleges that Officer Ragsac “arrested Dr. Ploesser without
18   probable cause, ostensibly for driving under the influence of drugs.” Id. at 4, ¶ 12.
19   Additionally, Plaintiff alleges that his car was searched “without a warrant or any lawful
20   justification.” Id. at 4, ¶ 13.
21          Eventually, Plaintiff alleges that Officer Ragsac took Dr. Ploesser to the San Diego
22   Police Station, where blood sample was drawn, tested, and showed no alcohol or drugs in
23   his system. ECF No. 1-2 at 4-5, ¶ 13. Plaintiff pleads that he was booked into the San
24   Diego County Jail where he was booked and held in a crowded cell with sick, intoxicated,
25   and mentally ill inmates during the coronavirus pandemic, without appropriate coronavirus
26   precautions, access to water or a working telephone. Id. at 5, ¶ 15.
27
     1
           A nystagmus test “measures involuntary eye movements” and is used to check
28   sobriety. See United States v. Stanton, 501 F.3d 1093, 1095 (9th Cir. 2007)
                                                  -2-
                                                                               3:20-cv-02511-BEN-LL
     Case 3:20-cv-02511-BEN-LL Document 16 Filed 05/28/21 PageID.119 Page 3 of 5



 1          Plaintiff posted bail in order to secure his release from the county jail but had to hire
 2   a lawyer to assist him with the pending criminal charges, upcoming court date, and DMV’s
 3   attempt to suspend his driver’s license due to his arrest. Id. at 5, ¶¶ 16-17. Plaintiff alleges
 4   that ultimately, no criminal charges were filed, and several weeks later, he received a
 5   judicial determination of factual innocence based upon the stipulation of Dr. Ploesser’s
 6   attorney and the San Diego City Attorney’s Office. Id. at 5, ¶ 17.
 7          B.    Procedural History
 8          On November 18, 2020, Plaintiff filed a complaint in the San Diego Superior Court,
 9   entitled Marcus Ploesser v. City of San Diego, et al., Case No. 37-2020-00042161-CU-
10   PO-CTL. ECF No. 1-2 at 2. Plaintiff pled causes of action for (1) constitutional violations
11   pursuant to 42 U.S.C. § 1983 against Officer Ragsac; (2) false arrest against Officer
12   Ragsac and the City of San Diego; (3) negligence against “all Defendants”; and (4)
13   violations of California’s Bane Act, CAL. CIV. CODE § 52.1, against Officer Ragsac and
14   the City of San Diego. See id.
15          On December 29, 2020, Defendant removed the case to the Southern District of
16   California. ECF No. 1. Shortly thereafter, on January 6, 2021, Defendant filed an Answer
17   to the Complaint. ECF No. 2.
18          On May 21, 2021, Plaintiff and Defendants the City of San Diego and Officer
19   Ragsac (collectively, the “Parties”) submitted the instant Joint Motion for Leave to File a
20   First Amended Complaint. ECF No. 14.
21   III.   LEGAL STANDARD
22          Once a responsive pleading is filed, a plaintiff can amend a complaint “only with the
23   opposing party’s written consent or the court’s leave.” FED. R. CIV. P. 15(a)(2). “The court
24   should freely give leave when justice so requires.” Id.; see also Morongo Band of Mission
25   Indians v. Rose, 893 F.2d 1074, 1079 (9th Cir.1990) (stating that leave to amend is to be
26   granted with “extreme liberality”).
27   IV.    DISCUSSION
28          The Parties advise that “[f]ollowing initial discovery, Plaintiff desires to amend his
                                                   -3-
                                                                                  3:20-cv-02511-BEN-LL
     Case 3:20-cv-02511-BEN-LL Document 16 Filed 05/28/21 PageID.120 Page 4 of 5



 1   complaint to add as an individual defendant a second police officer, Jordan Wallace, who
 2   was involved in Plaintiff’s arrest which is the subject of this lawsuit.” ECF No. 14 at
 3   1:17-19. The Parties advise that the proposed First Amended Complaint adds Mr.
 4   Wallace to the First Claim for Relief only, with no other substantive changes, and
 5   Defendants Officer Ragsac and the City of San Diego do not object to this amendment.
 6   Id. at 1:19-2:1.
 7         Rule 15 of the Federal Rules of Civil Procedure provides that when a party seeks
 8   to amend a complaint after a responsive pleading has been filed, the party may do so as
 9   long as (1) the opposing party consents or (2) the Court grants leave to amend. Thus,
10   where the opposing party has consented to the amendment, leave of court is not required.
11   As such, the Court GRANTS this Joint Motion. However, the Court notes that Plaintiff
12   has named Does 1 through 10 in this lawsuit, which is improper.
13         While the original complaint was filed in the superior court, where the practice of
14   pleading “doe defendants” is permitted under California’s code pleading standard, the
15   Federal Rules of Civil Procedure (“FRCP”) neither authorize nor prohibit the use of
16   fictitious parties. Indian Hills Holdings, LLC v. Frye, No. 320CV00461BENAHG, 2021
17   WL 1139419, at *9 (S.D. Cal. Mar. 25, 2021). However, FRCP 10 does require a plaintiff
18   to include the names of all parties in his complaint. See Keavney v. Cty. of San Diego, No.
19   319CV01947AJBBGS, 2020 WL 4192286, at *4-5 (S.D. Cal. July 21, 2020) (Battaglia,
20   J.) (citing FED. R. CIV. P. 10(a)). Further, naming doe defendants implicates Rule 4
21   requiring service of the complaint. Id. (noting that “it is effectively impossible for the
22   United States Marshal or deputy marshal to fulfill his or her duty to serve an unnamed
23   defendant”); Finefeuiaki v. Maui Cmty. Corr. Ctr. Staff & Affiliates, 2018 WL 3580764,
24   at *6 (D. Haw. July 25, 2018) (same). “A plaintiff may refer to unknown defendants as
25   Defendant John Doe 1, John Doe 2, John Doe 3, and so on, but he must allege specific
26   facts showing how each particular doe defendant violated his rights.” Keavney, 2020 WL
27   4192286 at *4-5. Where a plaintiff fails to link the alleged wrong or explain how any of
28   the unidentified parties he sued personally caused a violation of his rights, the court must
                                                  -4-
                                                                                3:20-cv-02511-BEN-LL
     Case 3:20-cv-02511-BEN-LL Document 16 Filed 05/28/21 PageID.121 Page 5 of 5



 1   dismiss those individuals, especially when they have not been served. See, e.g., FED. R.
 2   CIV. P. 4(m) (providing that “[i]f a defendant is not served within 90 days after the
 3   complaint is filed, the court—on motion or on its own after notice to the plaintiff—must
 4   dismiss the action without prejudice against that defendant or order that service be made
 5   within a specified time.”); see also S.D. Cal. Civ. R. 41.1(a); Keavney, 2020 WL 4192286
 6   at *4-5 (dismissing the plaintiff’s first amended complaint).
 7         Even if the FRCP permitted doe defendant pleading, Plaintiff would still need to
 8   seek leave of court in order to substitute in the true names of those defendants unless the
 9   other party consents to the addition to the new party, as is the case with the instant Joint
10   Motion. As such, the Court dismisses the doe defendants. Plaintiff may seek leave of court
11   to file an amended complaint adding other defendants, if and when necessary, or if the
12   opposing party consents, Plaintiff may simply file the amended complaint.
13   V.    CONCLUSION
14         For the above reasons, the Court GRANTS the Joint Motion and instructs Plaintiff
15   to file the First Amended Complaint on the docket within five calendar days of the court
16   granting this Joint Motion, or by Wednesday, June 2, 2021. However, all doe defendants
17   must be removed from the First Amended Complaint prior to filing it on the docket.
18         IT IS SO ORDERED.
19   DATED:       May 28, 2021
20                                                        HON. ROGER T. BENITEZ
                                                           United States District Judge
21
22
23
24
25
26
27
28

                                                 -5-
                                                                               3:20-cv-02511-BEN-LL
